Citation Nr: 1530921	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  07-24 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1966 to December 1968.

This appeal came before the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction over the Veteran's claims file currently resides with the St. Petersburg Florida RO.

The Board remanded the Veteran's appeal in February 2011 for additional development.  In September 2013, the Board requested that a VA expert review the file and provide an opinion regarding the Veteran's claimed hypertension.  In February 2014 the Veteran was provided with a copy of the requested opinion and offered an opportunity to respond.  

The Board denied the claim in May 2014, and the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in June 2015, the Court granted a Joint Motion for Remand (JMR), vacating and remanding the portion of the May 2014 Board decision that denied service connection for hypertension.  In particular, the JMR stated that the Board decision did not provide sufficient reasons or bases for finding that that the February 2014 VA expert opinion was adequate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was presumptively exposed to herbicides because of his service in Vietnam during the Vietnam era.  He has been diagnosed with hypertension. 

Although his currently diagnosed hypertension is not listed among the diseases subject to presumptive service connection as a result of herbicide exposure, a VA medical nexus opinion is nonetheless required to assist in determining whether service connection may be warranted on a direct basis.  The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange (AO) and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).  

The VA expert medical opinion of October 2013 stated that, "there are some speculative studies concerning hypertension and Agent Orange exposure but there are no definitive studies or medical literature that links hypertension to Agent Orange exposure.  The Institute of Medicine (IOM) report of 2008 reported hypertension in a category of limited or suggestive evidence of an association and they did note that only some studies showed this.  The literature cited in the C file from Cecil Textbook of Medicine and the Medical Clinics of North America do not definitively link hypertension to exposure to Agent Orange."  

Although the Board acknowledges that the medical literature does not definitively link hypertension to exposure to Agent Orange, this is not the standard of review applied by VA.  Rather, the examiner on remand must provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that hypertension was caused or aggravated by exposure to Agent Orange during service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion conducted by an appropriate medical professional, to assist in determining the etiology of currently diagnosed hypertension.  

The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that hypertension was caused or aggravated by exposure to Agent Orange during service.  

The examiner should assume Agent Orange exposure in addressing this issue, and should provide an explanation for the opinion reached. 

In rendering the opinion, the examiner should specifically comment on whether he or she finds the aforementioned studies linking hypertension to Agent Orange exposure persuasive, whether the Veteran has other risk factors that might be the cause of hypertension, and whether hypertension has manifested itself in an unusual manner.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.
 
2.  Thereafter, the remanded claims should be readjudicated.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




